       Case 1:19-mc-00145-TSC Document 139-1 Filed 07/13/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                             )
In the Matter of the                         )
Federal Bureau of Prisons’ Execution         )
Protocol Cases,                              )
                                             )
LEAD CASE: Roane et al. v. Barr              )       Case No. 19-mc-145 (TSC)
                                             )
                                             )
THIS DOCUMENT RELATES TO:                    )
                                             )
Lee & Honken v. Barr, et al., 19-cv-2559     )
Purkey v. Barr, et al., 19-cv-03214          )
Nelson v. Barr, et al., 20-cv-557            )

                            DECLARATION OF RICK WINTER

I, Rick Winter, do hereby declare and state as follows:

1.     I am employed by the United States Department of Justice, Federal Bureau of Prisons

       (“BOP”), as Regional Counsel for the BOP’s North Central Region. I have held this

       position since October 2016. I have been employed by the BOP since 1994.

2.     The statements I make hereinafter are made on the basis of my review of the official files

       and records of the BOP, my own personal knowledge, or on the basis of information

       acquired by me through the performance of my official duties.

3.     The BOP, under the supervision of the United States Marshals Service, is responsible for

       implementing federal death sentences. See 18 U.S.C. § 3596(a); 28 C.F.R. Part 26.

       Currently, execution dates are in place for four inmates. Specifically, Daniel Lewis Lee’s

       execution is scheduled to occur on July 13, 2020; Wesley Ira Purkey’s execution is

       scheduled to occur on July 15, 2020; Dustin Lee Honken’s execution is scheduled to occur

       on July 17, 2020; and Keith Dwayne Nelson’s execution is scheduled to occur on August

       28, 2020.

                                                 1
     Case 1:19-mc-00145-TSC Document 139-1 Filed 07/13/20 Page 2 of 3




4.   In advance of these dates, the BOP has been, and intends to continue, making necessary

     arrangements.

5.   Such arrangements include the activation of the execution team, which consists of

     approximately 40 BOP staff members. These staff members, by necessity, have been

     removed from their normal duties, which include a wide range of correctional and

     administrative positions within the BOP.        Pursuant to the current operational plan,

     cessation of normal duties occurs several days in advance of a scheduled execution, in

     order to give the team time to practice and prepare for their role in an execution. In addition

     to the team members, a number of BOP administrators will be present as well. They also

     ceased their normal duties in the days in advance of an execution. Logistical items such as

     travel, lodging and personal arrangements have already been completed for the three

     execution dates in July.

6.   Additionally, the BOP plans to use contractors who have made themselves available and

     have made necessary arrangements for personal and work related matters based on the

     executions scheduled in July and August. If the current execution dates are stayed, it is

     likely that both contractors will need at least one month’s notice in order to be able to

     reschedule.

7.   Executions will take place at the Federal Correctional Complex at Terre Haute, Indiana

     (FCC Terre Haute). Accordingly, FCC Terre Haute is also mobilizing personnel in

     preparation of the currently scheduled executions. In preparation, FCC Terre Haute has

     also been coordinating with federal, state, and local law enforcement agencies, some of

     who plan to send personnel to FCC Terre Haute to help maintain security for the currently

     scheduled executions.

8.   Approximately 100 BOP staff will serve as institution security and support during an

                                               2
Case 1:19-mc-00145-TSC Document 139-1 Filed 07/13/20 Page 3 of 3
